Pursuant to the provisions of law (N. Y. Const., art. VI, § 4; Judiciary Law, § 90; CPLR 9401), John Louis Francis Sipp, Esq., a practicing lawyer of Richmond County, is hereby appointed (in place of Frank J. Lynch, Jr., Esq., resigned) as a member of the Committees on Character and Fitness for the Second, Tenth and Eleventh Judicial Districts in the Second Judicial Department, to investigate the character and fitness of applicants in said districts for admission to practice as attorneys and counselors at law in the courts of this State; such appointment to take effect as of October 18, 1971. Rabin, P. J., Hopkins, Munder, Martuseello, Latham, Shapiro, Gulotta, Christ, Brennan and Benjamin, JJ., concur.